Citation Nr: 0828775	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1974.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant, on her May 2006 substantive appeal form 
checked the box indicating, "I do not want a BVA hearing."  
Handwritten directly next to the checked box, however, the 
appellant indicated as follows: "videoconference o[nl]y."  
It appears the appellant intended to request a video hearing 
before the Board.  Presumably, the RO did not catch the 
ambiguity and certified the case to the Board without 
scheduling a hearing or clarifying the appellant's request.  

The Court has determined that the appellant has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  Although ambiguous, the appellant 
has indicated she wants a videoconference hearing and 
therefore she should be afforded a scheduled hearing before 
the Board.  



Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the appellant for a video hearing 
before the Board from the Indianapolis RO 
in accordance with her request. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

